The opinion of the court was delivered by
Burch, J.:
The action was one by a taxpayer of the city of Kansas City, to enjoin leasing of the Soldiers and Sailors Memorial Building of that city to private persons for exhibition of motion pictures. A demurrer was sustained to the petition, and plaintiffs appeal. Before the appeal was heard in this court, the case of Darby v. Otterman, 122 Kan. 603, 252 Pac. 903, was decided. Defendants concede that the decision in the Darby case determines the question involved in this one, and consent that this one may be disposed of accordingly. Therefore, the judgment of the district court is reversed, and the cause is remanded with direction to overrule the demurrer and grant the prayer of the petition.